Citation Nr: 0323193	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
April 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral hearing loss.




REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  He claims that he lost his hearing 
while he was in service.  In May 2003, the veteran provided 
authorization for release of records, and at least partial 
addresses, for three medical providers from whom he had 
received treatment following service for hearing loss.  No 
attempt has been made to contact these medical providers to 
obtain all available reports of such treatment.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact Dr. Sells, Dr. 
Hayden and Dr. Rhyme, and request that 
they provide a copy of all available 
reports of treatment of the veteran for 
bilateral hearing loss since 1947.  

2.  Thereafter, if any additional 
evidence is received, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued to the veteran and the 
appropriate time to respond should be 
afforded.  The case should then be 
returned to the Board for appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




